Citation Nr: 0502642	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-15 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which, in pertinent part, denied 
service connection for PTSD and a sleep disorder and did not 
reopen a claim for service connection for a nervous disorder.  
The Board remanded the claims in May 2000 for additional 
evidentiary development.  In March 2001, the veteran 
testified at a hearing at the RO.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and it is not shown by credible supporting 
evidence that a stressor, which might lead to PTSD, occurred 
during service.

2.  The veteran does not have a currently diagnosed sleep 
disorder.

3.  In an April 1995 decision, the RO did not reopen a claim 
for service connection for a nervous disorder.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


2.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a nervous disorder, 
and the April 1995 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
February 1958 to February 1962.  His service records show 
that he was in the Mediterranean during part of his active 
service.  His service medical records are negative for any 
indication of a psychiatric disorder or a sleep disorder 
during service.  

Private medical records from the Pilgrim State Hospital in 
New York show that the veteran was admitted in May 1964.  He 
appeared to have a thought disorder, and was confused and 
under-productive.  He was diagnosed with mixed type 
schizophrenia.  He was released on occasion for convalescent 
care, and did not present any behavior problems while being 
treated.  He was discharged in August 1967 and was free from 
psychotic features at this time.

In September 1964, the RO denied the veteran's claim for 
service connection for schizophrenia.  He did not appeal this 
decision.

Private medical records from Central Islip State Hospital in 
New York show that the veteran was admitted in February 1968.  
It was indicated that he admitted to recent auditory 
hallucinations, delusions, and ideas of persecution and 
reference.  During his admission he tended to ramble and was 
sometimes irrelevant and looked threatening, but was in touch 
with reality and had good relations with his peers and staff.  
He was discharged in July 1968 with a diagnosis of mixed type 
schizophrenia.


In a statement dated in June 1978, the veteran reported that 
he was climbing a mountain in France with his unit in 1959 
when a grenade flashed on the ground in front of him.  He 
said he fell and didn't remember anything after that.

In a letter dated in July 1978 from the Nassau County Medical 
Center, it was noted that the veteran had been hospitalized 
earlier that year but subsequently released to outpatient 
treatment.  The diagnosis was manic depressive illness, and 
it could not be stated whether this was connected to his 
military service.

In a letter dated in August 1978 from the Nassau County 
Medical Center, it was indicated that the veteran had been 
under psychiatric care since 1964.  It was noted that he had 
been seen in the mental health clinic for the previous two 
months, and was presently doing fairly well on medication.  
He was still anxious.

VA outpatient treatment records dated in 1979 and 1980 show 
occasional complaints of psychotic symptoms including 
hallucinations, with schizophrenia being diagnosed during 
this time.

In a lay statement received in September 1980, a fellow 
servicemember stated that the veteran appeared to be nervous 
and complained of headaches when they served together in 
Italy in 1959, and demonstrated the same symptoms when they 
returned to Camp LeJeune.

Private medical records from the Nassau County Medical Center 
show that the veteran was admitted in January 1981 following 
a suicide attempt.  It was indicated that he was depressed 
and hallucinating, and was having difficulty coping with 
pressure and harassment at his job.  He was discharged in 
February 1981 with a diagnosis of psychotic depression and 
suicidal ideation.  

In July 1989, the veteran testified at a hearing at the RO.  
He stated that while he was pulling maneuvers in France in 
1959 there was an explosion around him which was probably a 
landmine type.  He said he was not injured in the incident, 
but later had a nervous breakdown in 1964.  He reported that 
he was still receiving treatment and was on medication.


In a letter dated in August 1989, Dr. J. Holder indicated 
that the veteran had attended day care and after care 
programs from 1968 to 1977 following hospitalizations.  It 
was noted that he had stepped on a land mine in Europe in 
1959.  His symptoms included anxiety, depression, insomnia, 
auditory hallucinations, and vague paranoid ideation.  He had 
been treated with a major antipsychotic medication, and was 
still in an after care program and on medication.  

In October 1990, the Board found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  The veteran did not 
appeal this decision.

VA outpatient treatment records dated in 1993 and 1994 show 
the veteran experiencing occasional psychiatric symptoms, 
including auditory hallucinations, difficulty sleeping, and 
intermittent depression.

In February 1995, the veteran was given a VA PTSD 
examination.  It was noted that he had been working for 
Nassau County doing clinical work for 32 years.  He said that 
sometime between March 1959 and August 1959 he saw three 
Vietnamese soldiers in trees and was very scared as he had no 
weapon.  He said there was no firing and he was not wounded.  
It was noted that his record did not show that he was 
stationed in Vietnam.  He currently lived in his own house 
and supported himself.  On mental status examination, his 
affect was fluent and his speech was normal.  He denied 
auditory hallucinations and delusions.  He reported no 
problems at work.  He said he experienced flashbacks and had 
occasional fleeting thoughts of suicide.  He also reported 
occasional nightmares.  His insight and judgment were poor.  
He had below average intellect, and his memory was normal.  
The examiner's diagnoses were PTSD, paranoid schizophrenia, 
and alcohol dependency.  

In April 1995, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a nervous disorder.  The veteran did not 
appeal this decision.

In April 1997, the veteran filed his current application to 
reopen his claim for service connection for a nervous 
disorder, and also filed his claims for service connection 
for PTSD and a sleep disorder.

In statements submitted in 1997, the veteran identified 
stressor events which included stepping on a landmine in 1959 
and seeing people swinging through trees while he was sitting 
at home in 1995.

In a June 1998 decision, the RO denied service connection for 
PTSD and a sleep disorder, and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous disorder.

In May 1999, the veteran was given an examination in 
connection with his claim for Social Security benefits.  It 
was indicated that he had suffered from PTSD since 1964.  He 
had remained employed as a laborer by Nassau County for 37 
years.  He had recently been hearing voices and his nerves 
had been bothering him at his job, so he retired.  On 
examination, he was oriented and had relevant and coherent 
speech.  His memory, concentration, and attention were 
intact.  He reported that he had continuous auditory 
hallucinations.  His mood was depressed and his affect was 
blunted.  His judgment and insight were fair to good.  The 
examiner's diagnoses were chronic paranoid schizophrenia and 
chronic PTSD.  The examiner opined that he was unemployable 
but his illness was stabilized.  

VA outpatient medical records from the late 1990's and 2000 
show the veteran continuing to receive psychiatric treatment.  
Symptoms reported during this time included flashbacks, 
auditory hallucinations, difficulty sleeping, delusions, 
depression, and suicidal ideation.  He continued to be 
diagnosed with undifferentiated schizophrenia.

In May 2000, the Board remanded the veteran's claims to the 
RO for additional evidentiary development.

Social Security Administration (SSA) records dated in June 
2000 show that the veteran was found to be under a disability 
and entitled to disability benefits as of March 12, 1999.  
His primary diagnosis was schizophrenia, and his secondary 
diagnosis was PTSD.

In January 2001, in response to a request from the RO to 
attempt stressor verification, the Marine Corps Historical 
Center at the Headquarters of the U.S. Marine Corps responded 
that it had nothing on file for the 3rd Battalion of the 2nd 
Marines from February through August of 1959.    

In March 2001, the veteran testified at a hearing before the 
RO.  He stated that a napalm bomb was dropped near him in 
1958 when he was stationed at "Camp Gaigor."  He also 
reported that he saw people swinging from the trees when he 
was in Puerto Rico.  He said he had been hospitalized in five 
different hospitals.  He reported that he wasn't affected by 
the incidents during service until several years after he had 
left service.  He said he had worked for Nassau County for 37 
years despite his illness, and was currently retired.  He 
indicated that he was still receiving psychiatric treatment 
and was on medication.  He said he experienced flashbacks and 
nightmares, and also had hallucinations if he didn't take his 
medication.

VA outpatient treatment records dated in December 2001 show 
the veteran having no psychiatric symptoms at this time and 
being diagnosed with bipolar disorder in remission.

In February 2002, the Marine Corps Historical Center at the 
Headquarters of the U.S. Marine Corps submitted a letter in 
which it indicated that it had no records regarding incidents 
which the veteran alleged took place during his training at 
Parris Island in May 1958.

Private medical records from Mercy Medical Center in New York 
show that the veteran was admitted in April 2003 after 
hearing voices telling him to harm himself.  He had some 
suicidal ideation.  Following clinical improvement, he was 
discharged in May 2003 with a diagnosis of chronic 
undifferentiated schizophrenia.  Subsequent VA outpatient 
treatment records show him being stable on medication with no 
psychotic symptoms.


II.  Analysis

A.  VCAA
 
As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002). The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and  inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims and which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf by 
means of the discussions in letters dated in February 2003 
and January 2004, and the May 2004 and July 2004 supplemental 
statements of the case.


The Board acknowledges that the section 5103(a) notice 
letters were sent to the veteran after the RO's June 1998 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini at 
120 that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  In this case, the appellant has 
received such notice and process.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims.  VA examinations 
have been provided where necessary.  Service, VA, and private 
medical records have been associated with the claims file, 
and there do not appear to be any outstanding medical records 
that are relevant to the appeals.  The appellant was advised 
to provide VA with information concerning any evidence he 
wanted VA to obtain or to submit the evidence directly to VA.  

B.  Service connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran maintains that he has PTSD from stressors during 
his 1958-1962 active duty in the Marine Corps.  

The Board notes that the veteran's 1995 VA examination, along 
with other medical evidence of record, show diagnoses of PTSD 
(coexisting with other diagnoses).  However, even with a 
valid diagnosis of PTSD, service connection also requires 
satisfactory proof of a service stressor.

The veteran's service records indicate service in the Marine 
Corps from 1958 to 1962.  He served in the Mediterranean Sea 
during part of this time.  Service records show no combat 
decorations or other evidence of participation in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

The veteran alleges service stressors such as stepping on a 
landmine, seeing people swinging through trees, and having a 
napalm bomb dropped near him.  The RO has attempted to verify 
such stressors, but has received communication from the 
Marine Corps Historical Center at the Headquarters of the 
U.S. Marine Corps on two occasions indicating that it has no 
records regarding such incidents.  There is no evidence which 
corroborates the occurrence of the various stressors alleged 
by the veteran.  The Board is unable to find that the 
veteran's alleged service stressors have been verified by 
official service records or other credible supporting 
evidence. 

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to again attempt 
stressor verification through the service department.  See 
38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

C.  Service connection for a sleep disorder

The veteran's service medical records are negative for any 
indication of a sleep disorder.  Some post-service medical 
records show sleep difficulty indicated as a symptom of 
psychiatric illness, but do not provide a diagnosis of sleep 
disorder, and there is no current diagnosis of a sleep 
disorder of record.  The only evidence regarding the 
veteran's asserted sleep disorder is his own statements.  
However, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  One requirement for service connection is that the 
current existence of the claimed condition be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F3d 1328 
(1997).  As there is no competent medical evidence which 
establishes that the veteran has a current sleep disorder, 
service connection may not be granted.  


There is no medical evidence of a diagnosed sleep disorder 
during or after service.  The Board finds that a VA 
examination with opinion is not warranted in this case, as 
there is no competent medical evidence which would indicate 
that any current sleep disorder suffered by the veteran is 
the result of any event, injury, or disease occurring in 
service.  There are no proven predicate facts upon which a 
doctor could make a competent medical opinion on any 
relationship between a current sleep disorder and service.  
See 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against the claim for 
service connection for a sleep disorder.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  New and material evidence for service connection for a 
nervous disorder

An RO decision in April 1995 found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous disorder.  Such decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

In April 1997, the veteran applied to reopen the previously 
denied claim for service connection for a nervous disorder.  
As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the definition of "new and material 
evidence" has been revised, but the new version only applies 
to applications to reopen which are received by the VA on or 
after August 29, 2001.  The veteran applied to reopen his 
claim prior to this date, and thus the new version does not 
apply to the instant case.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001); (38 C.F.R. § 3.156(a) (2003).

At the time of the RO's decision in April 1995, the veteran's 
service medical records, numerous private and VA medical 
records, and a 1995 VA examination were of record.  While 
such records showed that the veteran had been diagnosed with 
schizophrenia in 1964 and continued to have such diagnosis, 
they did not show that schizophrenia was present during 
service or within the one-year presumptive period following 
service.  Thus, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a nervous disorder.

Evidence received since the RO's April 1995 decision includes 
additional private and VA medical records along with an 
examination conducted in 1999 for Social Security purposes.  
This evidence continues to show that the veteran has a 
diagnosis of schizophrenia with associated psychotic 
symptoms.  This additional evidence is not new in that it 
shows the existence of schizophrenia which was known at the 
time of the RO's April 1995 decision.  Moreover, the 
additional evidence submitted is not material, as it does not 
show that any diagnosed nervous disorder is related to 
service, or that a nervous disorder was present within one 
year following service as required for service connection on 
a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Such 
evidence is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  38 C.F.R. § 3.156.

Since the RO's 1995 decision, the veteran has again asserted 
that he has a nervous disorder which is attributable to 
service; however, this assertion was previously considered 
and is not new evidence.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition, and his statements on such are not material 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board concludes that new and material evidence has not 
been submitted since the 1995 RO decision.  Thus the claim 
for service connection for a nervous disorder is not 
reopened, and the 1995 RO decision remains final.  


ORDER

Service connection for PTSD is denied.

Service connection for a sleep disorder is denied.

The application to reopen a claim for service connection for 
a nervous disorder is denied.



	                        
____________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


